Citation Nr: 0701227	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-07 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left leg varicose 
veins. 
 
2.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
November 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a September 2004 rating 
decision of the VA Regional Office (RO) in Cleveland, Ohio 
that denied service connection for left leg varicose veins 
and pseudofolliculitis barbae. 

The veteran was afforded a videoconference hearing in June 
2006 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has left leg varicose veins 
as the result of left leg injury in service, as well 
pseudofolliculitis barbae which first began during active 
duty for which service connection should be granted.  

Review of the service medical records shows that the veteran 
was treated on several occasions for symptoms of 
pseudofolliculitis barbae.  In August 1980, the examiner 
wrote that his symptoms were worse despite a remedial 
treatment program.  The appellant was determined to be a 
treatment failure and would be processed for administrative 
discharge.  

The veteran stated on personal hearing in June 2006 that he 
continued to have symptoms of pseudofolliculitis barbae, 
including inflammation, despite having worn a beard over the 
years since service.  The Board observes that there is no 
clinical evidence of record that refers to current 
pseudofolliculitis or any treatment for skin symptoms.  The 
Board finds, however, that in view of continuing treatment 
for skin symptoms in service and the appellant's 
administrative discharge as a result thereof, additional 
development is needed to ascertain if the veteran has current 
disability in this regard and whether there is a medical 
nexus to service.

The Board observes that in a statement dated and received in 
May 2004, the veteran related that he had been treated for 
the disabilities at issue at the Wade Park VA Medical Center 
since service, and at the Brecksville VA for approximately 
two years.  The claims folder contains VA outpatient clinical 
records dated between February 2004 and January 2005, 
primarily from Brecksville, but a February 2004 entry 
referred to some type of treatment the appellant received in 
August 2003.  As well, review of the evidence does not 
indicate that the veteran's Wade Park records dating back to 
1980 have been requested.  The veteran stated at his personal 
hearing that he continues to receive VA outpatient treatment.

The Board points out that as VA has notice of the existence 
of additional VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, the RO should request the veteran's 
Brecksville records from 2001 through January 2004 and all of 
his Wade Park records dating back to 1980.

Finally, review of the record discloses that the veteran has 
not been provided adequate notice under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the claim of service 
connection for varicose veins that is currently on appeal.  
The record reflects that the RO attempted to provide the 
appellant with the required notice in correspondence dated on 
May 24, 2004, but that letter is found to be flawed.  It is 
demonstrated that the issues for which notice was being 
provided were not prominently identified, and another claim 
[for which notice was previously provided] appears to be the 
subject of the notice.  Additionally, the RO did not advise 
the appellant of what the evidence had to show to support the 
claim of service connection for varicose veins.  Therefore, 
since this claim is being remanded for other reasons, the 
Board finds that it is appropriate to provide the appellant 
with required notice in this regard.  Accordingly, the case 
is being remanded to properly comply with the statutory 
requirements of the VCAA.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim of service 
connection for varicose veins.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  

2.  All VA clinical records dating from 
1980 to the present should be requested 
from the Wade Park VA facility.  
Clinical records dating 2001 through 
January 2004 and from February 2005 to 
the present should be retrieved from the 
Brecksville VA and associated with the 
claims folder.  

3.  The appellant should be scheduled 
for a VA dermatology examination to 
determine whether he now has 
pseudofolliculitis barbae that is 
related to service.  The claims file 
and a copy of this remand must be made 
available to the examiner designated to 
examine the veteran.  All clinical 
findings should be reported in detail 
and correlated to a specific diagnosis.  
A comprehensive clinical history should 
be obtained.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion, 
with complete rationale, as to whether 
it is at least as likely as not that 
the veteran now has pseudofolliculitis 
barbae that is related to the condition 
he had in service.  The opinion should 
be set forth in detail.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially in 
providing a medical opinion.  If the 
report is insufficient or deficient, it 
should be returned to the examiner for 
corrective action. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



